                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   JEFFREY JOHN VALENTA,              1:20-cv-3688 (NLH)

                Petitioner,           MEMORANDUM OPINION & ORDER

        v.

   WARDEN DAVID ORTIZ,

                Respondent.


APPEARANCES:

Jeffrey John Valenta
35910-068
Fort Dix
Federal Correctional Institution
Inmate Mail/Parcels
East: P.O. Box 2000
Fort Dix, NJ 08640

     Petitioner pro se

HILLMAN, District Judge

     WHEREAS, Petitioner Jeffrey John Valenta has filed an

emergency motion for release under the First Step Act of 2018

and CARES Act of 2020, see ECF No. 1; and

     WHEREAS, Petitioner states he is “just short” of his

sixtieth birthday and suffers from sleep apnea, diabetes,

hypertension, chronic asthma, and GERD, id. at 2-3; and

     WHEREAS, Petitioner argues he should be released to his

parents’ home; and

     WHEREAS, motions for compassionate release under the First
Step Act must be filed in the sentencing court, 18 U.S.C. §

3582(c).   Petitioner was sentenced in the Western District of

Pennsylvania, United States v. Valenta, No. 15-cr-161 (W.D. Pa.

June 26, 2018).   Therefore, any request for compassionate

release must be filed in that court; 1 and

     WHEREAS, the coronavirus relief bill enacted on March 27

allows the Attorney General to expand the BOP's ability to move

prisoners to home confinement: “During the covered emergency

period, if the Attorney General finds that emergency conditions

will materially affect the functioning of the Bureau, the

Director of the Bureau may lengthen the maximum amount of time

for which the Director is authorized to place a prisoner in home

confinement under the first sentence of section 3624(c)(2) of

title 18, United States Code, as the Director determines

appropriate.”   Coronavirus Aid, Relief, and Economic Security

(CARES) Act, Pub. L. No. 116-136, § 12003(b)(2) (2020).    It does

not mandate home confinement for any class of inmate;

     THEREFORE, IT IS on this    8th    day of April, 2020

     ORDERED that the emergency request for relief is severed


1 The Court notes that while Petitioner received an adverse
decision from the warden, he may not have fully exhausted
administratively this adverse decision by the BOP. See United
States v. Raia, No. 20-1033 (3d Cir. Apr. 2, 2020)
(precedential) (slip op. at 7). The question of exhaustion
under the First Step Act will be left, however, to determination
in the transferee court. Any claim under the CARES Act, if one
existed, would be similarly unexhausted.
                                 2
with the portion seeking release under the First Step Act being

transferred to the United States District Court for the Western

District of Pennsylvania for filing in United States v. Valenta,

No. 15-cr-161; and it is further

     ORDERED that the CARES Act claim is dismissed without

prejudice; and it is finally

     ORDERED that the Clerk shall serve a copy of this Order

upon Petitioner by regular mail and mark this case closed.


                                         s/ Noel L. Hillman
At Camden, New Jersey                  NOEL L. HILLMAN, U.S.D.J.




                                   3
